Citation Nr: 1115640	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-31 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for the service-connected dysthymic disorder and obsessive compulsive disorder (OCD).



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to August 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2007 rating decision of the VA RO in Huntington, West Virginia, which awarded service connection for dysthymic disorder and OCD.  The RO assigned an initial 10 percent evaluation effective from August 22, 2006, the day following separation from active duty service.  

During the pendency of the appeal, jurisdiction of the claim was transferred to the Roanoke RO. 



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  At no time during the period of the appeal has the service-connected dysthymic disorder and OCD been shown to be productive of more than mild or transient symptoms; occupational and social impairment manifested by symptomatology consistent with suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss is not demonstrated



CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in excess of 10 percent for the service-connected dysthymic disorder and OCD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130 including Diagnostic Codes 9404, 9433 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Here, the Veteran's claim arises from her disagreement with the initial disability evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

However, VA sent a letter to the Veteran in May 2008, which notified the Veteran of how VA determines the disability rating, i.e. the rating criteria for dysthymic disorder and OCD.  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  

The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service medical records, and reports of VA examination.  The Veteran has not identified any other evidence which has not been obtained.

The Board additionally notes that the Veteran was scheduled for VA examination in June 2010.  The Veteran cancelled the VA examination.  She informed the VA medical center that she would not be able to get out of work.  She further indicated that she was not worried about her evaluation and asked that the appointment be cancelled and the case sent back to VA.  

The United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist is by no means a one-way street, and a Veteran's obligation to provide certain facts, in this case by submission to a VA examination, is not an impossible or onerous task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Insofar as the Veteran did not submit to VA examination, any additional evidence pertaining to the current severity of the service-connected dysthymic disorder and OCD could not be obtained and the Board finds that no additional assistant in this regard is required.  38 C.F.R. § 3.159(c)(1).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  

Thus, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


III.  Analysis

Historically, service connection was awarded in a July 2007 rating decision.  An initial 10 percent evaluation was assigned effective in August 2006.  

In initiating the instant appeal, the Veteran disagreed with the initial rating.  As such, the severity of the disability at issue is to be considered during the entire period from the initial assignment of a disability rating to the present time.  See Fenderson, 12 Vet. App. at 125-126. 

The dysthymic disorder and OCD disability has been assigned a 10 percent evaluation under 38 C.F.R. § 4.130, Diagnostic Codes 9404, 9433.  

Under these code sections, a 10 percent disability evaluation is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's service-connected dysthymic disorder and OCD warrants no higher than the currently assigned 10 percent evaluation for the period of the appeal.   38 C.F.R. §§ 4.3, 4.7.  

In this regard, service treatment records dated in 2005 reveal the Veteran's memory was intact.  Her thought process was logical and goal directed.  Speech was  normal.  There were no hallucinations or delusions.  The Veteran denied suicidal and homicidal ideation.  Insight and judgment were good.  In December 2005, the Veteran's affect was found to be full.  

The Veteran was assigned a Global Assessment of Functioning Scale Score (GAF) of 60, which according to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), was indicative of moderate symptoms.  

However, her GAF score was increased to 65 in 2006, which indicated the Veteran only had mild symptoms.  This score remained consistent throughout her period of active military service.

Notably, in February 2006, the Veteran while complaining of anxiety, was found to be oriented times three.  Memory was intact.  Her affect was congruent with her mood.  Thought processes were again logical and goal directed.  Speech was normal.  Insight and judgment remained good.  The Veteran continued to deny hallucinations or delusions, as well as suicidal and homicidal ideation.  

In April 2006, the provider additionally noted the Veteran had no looseness of associations or flight of ideas.   In March 2006, the Veteran was nervous and had some difficulty sleeping, but she remained well groomed and oriented in all spheres.  In May 2006, the Veteran was anxious and irritable, but her affect and mood were congruent.  

Post-service, during a general medical examination in February 2007, the Veteran was alert and oriented times three.  Her behavior was normal, and her affect was appropriate.  Comprehension and memory were normal.  There were no signs of tension.

During VA examination in March 2007, the Veteran endorsed anxiety and some sadness after her second miscarriage.  She denied ever having been suicidal.  She also denied hospitalization.  The Veteran discontinued antidepressants in approximately February 2007.  She also had not received mental health care since August 2006.

Her OCD led her to check locks during the night when her husband was deployed.  Otherwise her speech was normal and goal directed.  She was oriented times three.  Her memory was good.

There were no psychomotor abnormalities.  Mood and affect were depressed.  She was not homicidal or suicidal.  She was no psychotic, manic, or hypomanic.  The Veteran had good insight.  The examiner found the Veteran to be subjectively depressed.  The examiner did not find the Veteran to suffer from generalized anxiety disorder.  The complaints of anxiety did  not fulfill the criteria for any individual anxiety disorder.  

The Veteran was found to be capable of working on a full time basis.  She was assigned a GAF of 65, again indicative of only mild symptoms.

VA outpatient treatment records dated in November 2007 show the Veteran denied anxiety.  She further informed the provider that she had not had problems with OCD since her discharge from service.   Her speech and affect were normal.  

In May 2008, the Veteran no longer desired mental health care services.  Her GAF was recorded as 70 indicative of only mild symptoms.  In March 2009, the Veteran's affect and thought processes were normal.  She denied depression.

In sum, the Board finds that the service-connected dysthymic disorder and OCD does not meet the criteria for a rating higher than the currently assigned 10 percent.  

An evaluation in excess of 10 percent, to include "staged" ratings, is not warranted for any period of the initial rating because the evidence does not show symptomatology consistent with suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.119; See Fenderson, 12 Vet. App. at 126.  

Even though there were sporadic complaints of depression and anxiety, they were deemed mild.  Most recently, the Veteran denied both symptoms.  Id.  

While the Veteran asserts that her dysthymic disorder and OCD were more severe, due to such symptoms as chronic sleep impairment and exaggerated worry and tension, this is contradicted by her own account, i.e. reports to VA examiners and treatment providers.

The Veteran's statements to medical providers in this regard are more probative because they were generated with a view towards ascertaining the Veteran's then state of mental fitness, and were akin to a statement of diagnosis and treatment and were of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also "Lily's: An Introduction to the Law of Evidence," 2nd E. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physician's for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

The Court has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a TDIU rating with respect to her claim for dysthymic disorder and OCD.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  She simply indicated in her Notice of Disagreement that, during service, there were times she was not able to function at work and instances where she had to leave.  The evidence since her discharge shows she remains employed full time.  The 2007 VA examiner further found her capable of performing such full time work.

As there is no objective evidence of unemployability due to the service-connected dysthymic disorder and OCD, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the service-connected dysthymic disorder and OCD is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).   

In this case, the service-connected disability has not caused any period of hospitalization.  The Veteran continues to be employed full-time.  The Board has found that the rating criteria used to evaluate the Veteran's service-connected dysthymic disorder and OCD reasonably describe her disability level and symptomatology.  

There is nothing in the record to distinguish her case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disability.  

Moreover, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
 
Finally, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  


ORDER

An increased, initial evaluation in excess of 10 percent for the service-connected dysthymic disorder and OCD is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals



Department of Veterans Affairs


